UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 Commission File Number: 000-51180 Intercept Energy Services Inc. (Formerly Global Green Matrix Corp.) (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 600-666 Burrard Street VancouverBritish Columbia, Canada V6C3P6 (Address of Principal Executive Offices) Randy Hayward, President and CEO, Tel: 250-247-8689; Fax: 250-247-2053 943 Canso Drive, Gabriola, British Columbia, Canada V0R 1X2 (Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE The number of outstanding shares of each of the issuer's classes of capital or common shares as of the close of the period covered by the annual report: 109,289,734 Common Shares and 0 (zero) Preferred Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:o No:þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes:o No:þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:o No:þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:þ No:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ 1 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPo International Financial Reporting Standards as issuedOthero by the International Accounting Standards Boardþ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o 2 TABLE OF CONTENTS PART I ITEM 1. Identity of Directors, Senior Management and Advisors 5 ITEM 2. Offer Statistics and Expected Timetable 5 ITEM 3. Key Information 5 ITEM 4. Information on the Company 8 ITEM 5. Operating and Financial Review and Prospects 10 ITEM 6. Directors, Senior Management and Employees 15 ITEM 7. Major Shareholders and Related Party Transactions 18 ITEM 8. Financial Information 19 ITEM 9. The Offer and Listing 19 ITEM 10. Additional Information 21 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 12. Description of Securities other than Equity Securities 24 PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies 24 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 24 ITEM 15. Controls and Procedures 24 ITEM 16. [Reserved] 25 ITEM 16A. Audit Committee Financial Expert 25 ITEM 16B. Code of Ethics 25 ITEM 16C. Principal Accountant Fees and Services 25 ITEM 16D. Exemptions from the Listings Standard for Audit Committees 25 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 25 ITEM 16F. Change in Registrants Certifying Accountant 25 ITEM 16G. Corporate Governance 25 PART III ITEM 17. Financial Statements 26 ITEM 18. Financial Statements 26 ITEM 19. Exhibits 65 SIGNATURES 66 3 GENERAL Unless the context clearly requires otherwise, the terms “we”, “us”, “our”, “Intercept”,the “Registrant’, the “Corporation”, and the “Company” as used in this report means Intercept Energy Services Inc. The Registrant uses the Canadian dollar as its reporting currency. In this document, unless otherwise specified, all dollar amounts are expressed in Canadian dollars. FORWARD LOOKING STATEMENTS Except for the statements of historical fact contained herein, some information presented in this annual report constitutes forward-looking statements. When used in this annual report, such words as “estimate”, “project”, “believe”, “anticipate”, “intend”, “expect”, “predict”, “may”, “should”, the negative thereof or other variations thereon or comparable terminology are intended to identify forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, without limitation, changes in project parameters as plans continue to be refined, as well as those factors discussed in the section entitled “Risk Factors”. There may be other factors that cause actual results not to be as anticipated, estimated or intended, such as (i) general economic conditions, (ii) performance of financial markets, (iii) interest rate levels, (iv) currency exchange rates, (v) changes in laws and regulations, and (vi) competitive factors. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Accordingly, prospective investors should not place undue reliance on forward-looking statements. We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 4 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not required. ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The selected financial data presented below is derived from our financial statements for the fiscal years ended December 31, 2012, 2011and 2010 which were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and examined by our independent auditors. The information set forth below should be read in conjunction with our audited annual financial statements and related notes thereto included in this annual report, and with the information appearing under the heading “Item 5 – Operating and Financial Review and Prospects”. All amounts are shown in Canadian dollars, unless otherwise specified. Years Ended December 31 Total Revenues $ $ - $ - Total Expenses $ $ $ Other Items $ $ $ Net Income (Loss) available to Common Shareholders $ ) $ ) $ ) Net Income (Loss) per share $ ) $ ) $ ) Diluted Net Income (Loss) per share $ ) $ ) $ ) Dividends Declared per share - - $ - $ - Total Assets $ $ $ Total Liabilities $ ) $ ) $ ) Net Assets $ $ $ ) Additional Paid in Capital $ $ $ Accumulated Comprehensive Income - $ $ $ Common Shares Capital $ $ $ Shares To Be Issued - $ $ $ - Accumulated Deficit $ ) $ ) $ ) Total Shareholders Equity (Deficit) $ $ $ ) Common Shares outstanding (1) Weighted Average – Diluted Shares Share Purchase Warrants (2) 1) 109,2897,874 at April 30, 2014 2) 44,048,683 at April 30, 2014 5 The selected financial data presented below is derived from our financial statements for the fiscal years ended December 31, 2009 and 2008 which were prepared in accordance with U.S. GAAP and examined by our independent auditors.This information is not comparable to the selected financial data presented above for years 2013, 2012, 2011 and 2010 which is derived from our financial statements for those fiscal years prepared in accordance with IFRS. All amounts are shown in Canadian dollars, unless otherwise specified. Years Ended December 31 Total Revenues $ - $ - Total Operating Expenses $ $ Income tax expense (recovery) $ - $ - Net Income (Loss) available to Common Shareholders $ ) $ ) Net Income (Loss) per share $ ) $ ) Diluted Net Income (Loss) per share $ ) $ ) Dividends Declared per share $ - $ - Total Assets $ $ Total Liabilities $ $ Net Assets $ ) $ ) Additional Paid in Capital $ $ Accumulated Comprehensive Income $ $ Common Shares Capital $ $ Shares To Be Issued $ - $ - Accumulated Deficit $ ) $ ) Total Shareholders Equity (Deficit) $ ) $ ) Common Shares outstanding Weighted Average – Diluted Shares Share Purchase Warrants EXCHANGE RATES The following tables set out exchange rates between the Canadian dollar and the U.S. dollar for the periods indicated. These rates are provided solely for your convenience and are not necessarily the exchange rates that we used in this annual report or will use in the preparation of periodic reports or any other information to be provided to you. The exchange rates were obtained from the US Federal Reserve System website www.federalreserve.gov and are the noon buying rates in New York for cable transfers payable in Canadian dollars. As of May 3, 2014, the rate for the conversion of Canadian dollars to U.S.dollars was C$1.0077 to U.S. $1.00. The following tables set forth the rates of exchange in Canadian dollars per U.S. $1.00: Previous Six Months Dec/13 Apr/13 Mar/13 Feb/13 Jan/13 Dec/12 High Rate Low Rate Years Ended December 31 Average rate during the period B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. 6 D. Risk Factors The following is a brief discussion of those distinctive or special characteristics of the Company's operations and industry which may have a material impact on the Company's business development, or constitute risk factors in respect of the Company's financial performance. We lack an extensive operating history on which to base an evaluation of our performance. Our business performance is difficult to evaluate because we have a limited operating history with our current range of operations. Our distributor/dealer license agreement with Inergy Plus Technologies Inc. was signed in December 2011, as was our distribution agreement with I-DES Inc. Our acquisition of Intercept Rentals was completed in March, 2012. In considering whether to invest in our common stock, you should consider that we starting earning revenues in 2012 and there is only limited historical financial and operating information available on which to base your evaluation of our expected performance. Liquidity risk. We have losses which may continue into the future. We have a history of operating losses since inception totaling $13,012,738 to December 31, 2012. There can be no assurances we will be profitable in the future. There is no assurance that the Company will be able to raise sufficient cash to meet its requirements. We have been dependent on sales of our equity securities and on debt financing to meet our cash requirements. While we will require additional funding, we may not be able to obtain financing on favorable terms and a decline in the price of our common stock could affect our ability raise an adequate level of working capital. There are a large number of shares underlying our warrants that may be available for future sale and the sale of these shares may depress the market price of our common stock. As of April 30, 2014, we had 109,289,734shares of common stock issued and outstanding, and share purchase warrants convertible into a further 44,038,663 shares of common stock. The future sale of shares that may be issued on the exercise of our stock purchase warrants could impact negatively on the market price of our common stock. Future issuances of shares may adversely impact the value of our stock. We may attempt to raise additional capital through the sale of common stock or convertible debt. Future issuances of common stock or convertible debt may dilute or potentially dilute your position in us. We are authorized to issue unlimited preferred shares which, if issued, may reduce the price of our common shares. Although no preferred shares are currently issued and outstanding, our directors are authorized by our Articles of Incorporation, as amended, to issue unlimited preferred shares in series without the consent of our shareholders. Our preferred shares, if and when issued, may rank senior to common shares with respect to payment of dividends and amounts received by shareholders upon liquidation, dissolution or winding up. The issuance of preferred shares in series and the preferences given the preferred shares must be made by a Resolution of Directors, but do not need the approval of our shareholders. The existence of rights, which are senior to common shares, may reduce the price of our common shares. Because our common shares are a penny stock, trading in the common shares involves increased risks concerning price fluctuation, additional disclosure requirements and a lack of a liquid market. Our shares will be "penny stocks" as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00.Our shares thus will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. 7 Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market.These additional sales practice and disclosure requirements could impede the sale of our securities.This lower trading volume can cause price fluctuations.In addition, the liquidity for our securities will be decreased, with a corresponding decrease in the price of our securities.Accordingly, our shareholders will, in all likelihood, find it difficult more to sell their securities. ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company Intercept Energy Services Inc. (formerly Global Green Matrix Corp.) was incorporated under the Alberta Business Corporations Act on October 25, 1995. Incorporated as Poly Pacific International Inc. it traded as a Tier 1 Company on the TSX-Venture exchange. Poly Pacific was also listed in the USA on the Nasdaq as an over the counter Bulletin Board Company (OTCBB) under the symbol PYLPF, and listed on December 30, 2005. Since the inception, the Company, through a wholly owned subsidiary, Poly-Pacific Technology Ltd (“PPT”) was a manufacture of plastic blast media using recycled waste and scrap plastics. PPT manufactured the blast media which was designed and used for the rapid removal of paints and coatings from sensitive surfaces such as airplanes, automobiles, compositions and electronic equipment. Plastic blast media was a proven environmentally friendly alternative to harsh chemical stripping agents and other hard abrasive materials. InNovember of 2007, due to continuing losses as a result of decreasing market share and lack of demand for plastic media, the Company announced the closure of PPT and its operations in Ontario, California. At the same time the Company had another active subsidiary, Everwood Agricultural Products International Inc. (Everwood”), which recycled the spent plastic and wasteplastic containers into plastic lumber for the agricultural industry. In December, 2006, as a result of continued losses and Everwood’s inability to obtain an adequate supply of raw materials to make posts and attain cost-efficient production, the Company decided to permanently cease its operations in St. Thomas, Ontario to focus its efforts upon a nylon reclamation project located in Kingston, Ontario, Canada. Based on a feasibility study completed in July 2008, that reclamation project was determined to be uneconomical and was not pursued. In November, 2008, the Company signed a License Agreement with Energy Quest Inc. Under the terms of that agreement, the Company had the exclusive rights to commercialize and/or manufacture, market and distribute Energy Quest’s Gasification Technologies in the People’s Republic in Chana. The Company determined, however, that it was not in its best interests to pursue that business. Management continued to investigate and search for opportunities in the industrial business sector and on February 25, 2010, changed its name to Global Green Matrix Corp. It also consolidated its shares on the basis of one new post consolidation share for every fifteen pre consolidation common shares. In the Company did a small private placement of $300,000 and focused its efforts on pursuing a unique and proprietary technology called the “ReCyclone Power Master”. It entered into an agreement with Inergy Plus Technologies Ltd. for license for the exclusive rights to market its technology for Canada. The Power Master was designed to process municipal solid waste and create a Refuse Derived fuel, thereby allowing cities to reduce their waste to landfills by as much as 90%. Management continued to investigate and search for opportunities in the industrial business sector and on February 25, 2010, changed its name to Global Green Matrix Corp. It also consolidated its shares on the basis of one new post consolidation share for every fifteen pre consolidation common shares. In 2011 the Company did a small private placement of $300,000 and focused its efforts on pursuing a unique and proprietary technology called the “ReCyclone Power Master”. It entered into an agreement with Inergy Plus Technologies Ltd. for license for the exclusive rights to market its technology for Canada. The Power Master was designed to process municipal solid waste and create a Refuse Derived fuel, thereby allowing cities to reduce their waste to landfills by as much as 90%. 8 Listing Information Intercept Energy Services Inc. is an oil and gas service company whose primary business is providing an innovative and proprietary technology that heats water used in the fracturing process by oil and gas companies operating in Canada and the United States. It was first listed in Canada and trades as a Tier 1 company on the TSX Canadian Venture Exchange (TSX-V:IES), which is its primary exchange. The Company also trades on the Over The Counter Bulletin Board (OTCBB: IESCF). The address of our principal executive offices is 600-666 Burrard Street Vancouver BC.The name and address of our registered agent in Canada is:Davis LLP, Livingston Place, 1000-250 2nd St. SW, Calgary, Alberta, T2P 0C1. The company’s administrative office is located at 943 Canso Drive, Gabriola, British Columbia, Canada V0R 1X2250-247-8689. B. Business Overview Intercept Rentals On March 20, 2012, the Company completed a share purchase agreement to acquire all of the issued and outstanding shares of 1503826 Alberta Ltd., carrying on business as “Intercept Rentals”, from arm’s length third parties, subject to TSX Venture Exchange final approval, now received. Under IAS, the deemed purchase price of $1,620,000 (per agreement - $1,440,000) was satisfied by the issuance of 12 million common shares of the Company at a deemed price of $0.12 per share. As required by the purchase agreement, the common shares were held in escrow pursuant to the terms of a voluntary share escrow agreement and released, as to 1/3 of such amount, on the 4, 8 and 12 month anniversaries of the closing date. In addition, the Company has granted to the former shareholders of Intercept Rentals, or their nominee, a 10 per cent royalty on the gross revenues from the operation of the frac water heating technology for a period of 10 years, at which time it expires. Intercept Rentals provides equipment to support the oil industry with products that focus on efficiency as well as safety for the workers. The latest addition to Intercept is a Frac Water Heating System which is safe to operate, safe to the well site infrastructure, and safe to the environment.The units not only burn the fuel cleanly and completely but deliver almost all of the heat to the water being heated, which we believe makes the system the safest and most environmentally friendly heating unit available.For our customers this means increased work efficiency, decreased service costs and a healthier environment. Intercept Rental’s new heating technology called “BIG HEAT”, is a patent pending propane powered Frac Water Heating System that provides a safer, and more efficient heating method than the traditional methods used today by the oil & gas companies and their fracking operations. The technology minimizes the possibility of on-site injuries or accidents that have occurred with the traditional methods of heating water. All BIG HEAT units have numerous safety shutoffs and little to no radiant heat emanating from the burner that is located in an encased chamber. The Company believes that to participate in the growing $750 Billion dollar oil and gas services industry, its proprietary Frac Water Heating System along with the company’s business plan to deploy additional BIG HEAT units throughout Canada & USA is the fastest route to generating new income and growth, and adding value to the company. Intercept’s “Power Tongs” have an open mouth design capable of clamping pipes from 1-11/16” to 3-1/2” (outside diameters), and can join pipes of different diameters. The Power Tongs are hauled in 16’ enclosed trailers, which house either a diesel powered air-over hydraulic power pack or a diesel-powered electric-over hydraulic power pack. Each unit has over 100’ of hydraulic hose. Intercept currently has six Thru-Tubing Power Tong Units: · 2 Diesel Powered, Air over Hydraulic Driven · 2 Diesel Powered, Electric over Hydraulic Driven · 2 Diesel over Hydraulic Driven Power Tongs are designed to, among other things: § Increase work efficiency § Decrease service costs (eliminating potential Fishing) § Reduce lost man-hours due to injury § Comply with all OHS rules and regulations On January 6, 2014 the Company completed a vertical short-form amalgamation pursuant to the Business Corporations Act (Alberta) with its wholly owned operating subsidiary 1503826 Alberta Ltd. operating as Intercept Rentals. The assets, obligations and liabilities of Intercept Rentals were assumed by Intercept Energy Services Inc. No securities of the Company were issued in connection with the amalgamation and the share capital remains unchanged. The amalgamation was undertaken in order to simplify the corporate structure of the Company and to reduce administrative costs. The amalgamation is not viewed to have any significant effect on the operating business of the Company. 9 C. Organizational Structure The Company’s only active subsidiary is 1503826 Alberta Ltd., carrying on business as “Intercept Rentals”, of which the Company owns 100%. That company, incorporated in the province of Alberta, Canada, was acquired in March, 2012. D. Property, Plants and Equipment The Companies equipment includes what was including in the acquisition of 1503826 Alberta Ltd carrying on business as “ Intercept Rentals. The equipment is described as follows: · 7 Little Jerk Mini Power Tong Units · 2008 Chevy Silverado The Company also acquired and owns a total of 4 frac water heating units, one a trailer mounted unit acquired in February 2013, and 3 truck mounted units. An additional truck was purchased in 2013 but the Company did not take delivery until February 2014. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion and analysis should be read in conjunction with our audited financial statements for the year ended December 31, 2013 and notes thereto which are included herein. Our financial results are now being reported in accordance with International Financial Reporting Standards (“IFRS”). As a result, accounting policies, presentation, financial statement captions and terminology used in this discussion and analysis may differ from those used in previous financial reporting. Management is responsible for the preparation and integrity of the financial statements, including the maintenance of appropriate information systems, procedures and internal controls and to ensure that information used internally or disclosed externally, including the financial statements and management discussion and analysis (“MD&A”), is complete and reliable.The Company’s board of directors follows recommended corporate governance guidelines for public companies to ensure transparency and accountability to shareholders.The board’s audit committee meets with management on a quarterly basis to review the financial statements including the MD&A and to discuss other financial, operating and internal control matters. The Company’s acquisition of Intercept Rentals and its licensed technology for heating water used be oil and gas companies in hydraulic fracturing in the main focus of the Company going forward. The technology used in our trailer – mounted water heating unit and our 4 truck units is very efficient ad has a significantly lower operating cost than our competitors currently in the market. The financial information in this report is not necessarily indicative of our future operating results or financial condition. A. Operating Results Year Ended December 31, 2013 Compared to Year Ended December 31, 2012 This review of the results of operations should be read in conjunction with the consolidated financial statements for the year ended December 31, 2013: 10 Years Ended December 31 Total Revenues $ $ Total Expenses $ $ Other Items $ $ Net Income (Loss) available to Common Shareholders $ $ ) Net Income (Loss) per share $ $ ) Diluted Net Income (Loss) per share $ $ ) Dividends Declared per share $ - $ - Total Assets $ $ Total Liabilities $ $ ) Net Assets $ $ Additional Paid in Capital $ $ Accumulated Comprehensive Income $ $ Common Shares Capital $ $ Shares To Be Issued $ $ Accumulated Deficit $ $ ) Total Shareholders Equity (Deficit) $ $ Common Shares outstanding (1) Weighted Average – Diluted Shares Share Purchase Warrants (2) Summary of Unaudited Quarterly Results The following table presents the unaudited selected financial data for each of the last eight quarters ended December 31, 2013 before effect to the 2012 year end restatements (please refer to Note 23 of the consolidated financial statements): Dec 31, 2013 Sep 30, 2013 June 30, 2013 Mar 31, 2013 Dec 31, 2012 Sep 30, 2012 June 30, 2012 Mar 31, 2012 Total assets Net working capital ) Revenue Net loss ) Basic and diluted loss per share ) nil The variation between the quarters is due to changes that reflect the change in corporate and business development activities during those quarters. In addition, the variation in loss over the fiscal quarters is also attributable to write-down of licenses and acquisition of and Intercept Rentals. 11 B. Liquidity and Capital Resources As at December 31, 2013, the Company had a cash balance of $8,845 (December 31, 2012 - $40,887) to settle current liabilities of $ 3,810,854 (December 31, 2012 - $1,084,438). · On April 29, 2014, the Company entered into a loan agreement with an arm’s length third party lender.Pursuant to the loan agreement, the lender has agreed to make revolving credit loans to the Company in the principal amount of up to $1,000,000, of which $686,500 had already been advanced to Intercept. The amount of the loan is unsecured and bears interest at the rate of 12% per annum. The term of the agreement is for two years and provides that at any time after July 29, 2014, the lender is entitled to demand repayment of the outstanding amount of the loan. The proceeds from the loan will be used to retire accounts payable. In consideration for the lender agreeing to provide the loan, the Company has issued 900,000 common shares at a deemed price of $0.05 per share, subject to final approval of the TSX Venture Exchange. The Bonus Shares will be subject to a hold period that expires on August 30, 2014. · On February 28, 2014 Company entered into a lease arrangement to lease a truck and heating unit for 50% of the operating income of the unit. In June 2013 the Company arranged a $2.0 million equipment lease credit facility with an interest rate of approximately 5%, and in 2013 drew $1,969,503 on the facility in finance leases. The Company believes that the remaining balance of cash will not be sufficient to meet its current working capital requirements over the fiscal year and any shortfall that may occur will need to be funded through the issuance of common shares and loans from related parties. The Company expects that any property and equipment expenditures incurred, based on future needs, will be funded from working capital and/or from operating or capital leases. C. Research and Development, Patents and Licenses 1) On December 10, 2011, the Company signed a definitive Distribution/Dealer License Agreement with Inergy Plus Technologies Inc. (“Inergy Plus”). The agreement provides the Company with the exclusive right to utilize Inergy Plus’ technologies for Canada including the right to license, sell, operate and provide warranty services. The primary technology is called the ReCyclone Advanced Gyroscopic Mill, also called the “PowerMaster.” The license to the Company includes all current and future applications for the Power Master as registered with the United States Patent and Trademark office and all present and future intellectual property rights related to Inergy’s technologies during the 10 year term of the agreement. At December 31, 2012 the Company did not expect to derive any further economic benefit from the Power Master license and decided to write off the net book value of $101,555 to nil. In 2013 the Company entered into an agreement with Inergy Plus to end and transfer its exclusive license agreement. The Company then transferred the exclusive license to 0 Waste 2 Energy Canada Ltd. (“0 Waste”) and 0 Waste agreed to pay the Company the sum of $150,000 payable in instalments on the sale of the first three units of the PowerMaster in the licensed area. The $150,000 represents contingent consideration and the Company cannot reasonably determine when or if the sale of the three units will occur. The contingent consideration has not been recognized. 2) On December 23, 2011, the Company signed a Distribution Agreement with I-Des Inc. and DryVac Services Canada Inc. (“I-Des and DryVac”). The Distribution Agreement gives the Company the exclusive right to exploit the technologies developed and owned by I-Des and DryVac for a period of 2 years for all of Canada, in return for a onetime payment in the amount of $250,000. The Distribution Agreement allows for renewal of the term for an additional two (2) years provided that 60 days notice is given by the Company and that it is not in default with any terms of the agreement, one of which states that the Company will sell a minimum of four (4) DryVac units per year. 12 On January 23, 2012, the Company signed an amendment to the Distribution Agreement to obtain additional rights to sell DryVac units in the State of Utah, USA. In consideration of the additional territory, the Company paid an additional distributor fee to I-Des and DryVac in the amount of US$150,000. As the timing of the expected economic benefits of the licenses could not be reasonably determined, the licenses were amortized on a straight line basis determined by their terms. As at December 31, 2012, the Company evaluated the business relationship with I-Des and DryVac and due to the lack of sale potential for these technologies in Canada, the Company decided to write off the net book of these licences of $392,253 to $nil. 3) On March 20, 2012, the Company acquired all of the issued and outstanding shares of 1503826 Alberta Ltd. carrying on the business as “Intercept Rentals” from arm’s length third parities pursuant to a share purchase agreement. The purchase price included a technology asset valued at $2,714,886 related to “BIG HEAT” technology.As at December 31, 2012 the Company tested the carrying value of the technology asset and as the carrying value of this technology asset was higher than the recoverable value, the Company decided to write off the carrying value of $2,714,886 to $nil. D. Trend Information 2013 was a successful year for Intercept as it was able to secure over $3.8 million of new funding and invested in approximately $3.4 million in new equipment. In the fourth quarter of fiscal 2013 the Company had 4 units in operation and as a result, revenue for the fourth quarter was higher at $0.7 million compared to $0.3 million for the same quarter in fiscal 2012; an increase of 133 percent. Revenue for the year was $2.1 million compared to $0.5 million for the previous year, an increase of 320 percent. Net loss before other items for the current year was $2.9 million compared to $4.8 million for the previous year.Current year net loss before other items included $1.1 million of royalty expenses compared to only $0.01 million for the same year last year. E. Off-balance Sheet Arrangements There are no off-balance sheet arrangements. F. Tabular Disclosure of Contractual Obligations Not applicable. Critical Accounting Policies and Estimates Basis of preparation and accounting policies Our company has prepared its financial statements included with this report in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”). IFRS represents standards and interpretations approved by the IASB and are comprised of IFRS, International Accounting Standards (“IAS’s”), and interpretations issued by the IFRS Interpretations Committee (“IFRIC’s”) and the former Standing Interpretations Committee (“SIC’s”). Our company adopted IFRS in accordance with IFRS 1 – First-time Adoption of International Financial Reporting Standards (“IFRS 1”) with a transition date of January 1, 2010. Our financial statements were previously prepared in accordance with U.S. GAAP. The financial statements have been prepared in accordance with IFRS standards and interpretations effective as of December 31, 2013. Note 2 to the consolidated financial statements for the year ended December 31, 2013 provides details of significant accounting policies. Critical Accounting Estimates The preparation of the Company’s financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts of assets, liabilities and contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. 13 Areas requiring a significant degree of estimation and judgment relate to amortization of licenses, depreciation of property, plant and equipment, fair value measurements for financial instruments and share-based payments and other equity-based payments, and the recoverability and measurement of deferred tax assets and liabilities.Actual results may differ from those estimates and judgments. Future Accounting Changes Certain pronouncements were issued by the International Accounting Standards Board (“IASB”) or the International Financial Reporting Interpretations Committee (“IFRIC”) that are mandatory for accounting periods after December 31, 2012. The Company does not expect the below standards to have a material impact on the financial statements, although additional disclosures may be required. The following new Standards were issued by the IASB, and are effective for annual periods beginning on or after January 1, 2013, with the exception of IFRS 9 which is effective January 1, 2015. Early application is permitted if all five Standards are adopted at the same time. i) Consolidated Financial Statements IFRS 10 Consolidated Financial Statements (“IFRS 10”) will replace IAS 27 Consolidated and Separate Financial Statements, and SIC 12 Consolidation – Special Purpose Entities. The portion of IAS 27 that deals with separate financial statements will remain. IFRS 10 changes the definition of control, such that the same consolidation criteria will apply to all entities. The revised definition focuses on the need to have both “power” and “variable returns” for control to be present. Power is the current ability to direct the activities that significantly influence returns. Variable returns can be positive, negative or both. IFRS 10 requires continuous assessment of control of an investee based on changes in facts and circumstances. ii) Joint Arrangements IFRS 11 Joint Arrangements (“IFRS 11”) will replace IAS 31 Interests in Joint Ventures, and SIC 13 Jointly Controlled Entities – Non-monetary Contributions by Venturers. IFRS 11 defines a joint arrangement as an arrangement where two or more parties contractually agree to share control. Joint control exists only when the decisions about activities that significantly affect the returns of an arrangement require the unanimous consent of the parties sharing control. The focus is not on the legal structure of joint arrangements, but rather on how the rights and obligations are shared by the parties to the joint arrangement. IFRS 11 eliminates the existing policy choice of proportionate consolidation for jointly controlled entities and now requires equity method accounting. In addition, the Standard categorizes joint arrangements as either joint operations or joint ventures. iii) Disclosure of Interests in Other Entities IFRS 12 Disclosure of Interests in Other Entities (“IFRS 12”) will replace the disclosure requirements currently found in IAS 28 Investment in Associates, and is the new Standard for disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates and unconsolidated structured entities, including information about the significant judgments and assumptions that it has made in determining whether it has control, joint control or significant influence in another entity. IFRS 12 sets out the required disclosures for entities reporting under IFRS 10 and IFRS 11. iv) Separate Financial Statements The new IAS 27 Separate Financial Statements (“IAS 27”) has been updated to require an entity presenting separate financial statements to account for those investments at cost or in accordance with IFRS 9 Financial Instruments. The new IAS 27 excludes the guidance on the preparation and presentation of consolidated financial statements for a group of entities under the control of a parent, which is within the scope of the current IAS 27 Consolidated and Separate Financial Statements, and is replaced by IFRS 10. v) Investments in Associates and Joint Ventures The new IAS 28 Investments in Associates and Joint Ventures (“IAS 28”) has been updated and it is to be applied by all entities that are investors with joint control of, or significant influence over, an investee. The scope of the current IAS 28 Investments in Associates does not include joint ventures. 14 vi) IFRS 13 Fair Value Measurement (“IFRS 13”) IFRS is issued by the IASB in May 2011, and is effective for annual periods beginning on or after January 1, 2013. Early application is permitted. IFRS 13 was issued to remedy the inconsistencies in the requirements for measuring fair value and for disclosing information about fair value measurement in various current IFRSs. IFRS 13 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, i.e. an exit price. vii) IFRS 9 Financial Instruments (“IFRS 9”) In November 2009, the IASB published IFRS 9, which covers the classification and measurement of financial assets as part of its project to replace IAS 39, “Financial Instruments: Recognition and Measurement”. In October 2010, the requirements for classifying and measuring financial liabilities were added to IFRS 9. Under this guidance, entities have the option to recognize financial liabilities at fair value through earnings. If this option is elected, entitles would be required to reverse the portion of the fair value change due to own credit risk out of earnings and recognize the change in other comprehensive income. ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES A. Directors and Senior Management Randy Hayward, B. Comm, LLB. – President, Chief Executive Officer, and Director Randy Hayward maintained a successful law practice in Edmonton, Alberta for 20 years.During the latter phase of his law practice, he founded and managed Canadian Dispute Resolution (Alberta) Ltd and marketed the service of mediation to the legal community and the insurance industry. Mr. Hayward also earned his Diploma in Counseling at P.D. Seminars from the Haven Institute on Gabriola Island, B.C. After relocating to the west coast from Edmonton, he has worked with numerous private and public companies for 15 years, being responsible for fund raising, strategic planning and business development in various positions. Mr. Hayward has been a consultant to a number of successful public companies trading on the TSX Venture Exchange, raising investment capital and working in corporate communications, business development and investor relations. Mr. Hayward has been President of the Company since August, 2006. Richard Oravec, Director Mr. Richard Oravec, a resident of New York, holds an MBA from Fordham University and a BA from Boston University. Mr. Oravec is a seasoned financial engineer of emerging technology companies, having successfully structured corporate finance syndications and private placements in small and medium sized public and private companies. Through his diverse network in the public and private sectors, Mr. Oravec brings to the Company his experience and resources in the raising of capital, creating investment structures, strategic planning, marketing and development, and developing strategic business alliances for accelerated growth. John Anderson, Director Mr. Anderson holds a B.A. from the University of Western Ontario and is the co-founder of Aquastone Capital Advisors Limited Partnership, a USA based gold investment fund. Mr. Anderson is an Entrepreneur with over fifteen years of business experience in the capital markets. His primary areas of expertise are business financing, business development, merger and acquisition. He has extensive experience in working in Asia, Europe and Canada. Mr. Anderson's extensive background and experiences give him a unique platform from which to make business decisions and create opportunities. Herbert Rainford-Towning, Director Mr. Towning has been on the Company’s advisory Committee since February 2012. Mr. Towning is university educated at Nottingham University and a postgraduate of the London School of Economics. He joined CT Bowring & Co in 1956 and worked with various Banking Houses in London, leaving the UK in 1974 to commence an international banking career in Europe, the United States, Bahamas and the Arabian Gulf with the International Investment Corporation Bahrain until 1994. In the last few years, Mr. Towning has become involved in environmental issues particularly waste management and recycling. He founded OWaste2Energy Company Ltd. in the UK with a waste to energy technology in Wales. This system is now operational in Mexico through his Mexican Company OWaste Mexico de CV which has joint ventures with certain Municipalities in Mexico. Mr. Towning’s extensive background and experience provides him a unique ability to make business decisions and create opportunities. 15 Marvin Jones, Director Mr. Jones is an established oil & gas executive with over 50 years of industry experience, notably 30 years of management in the drilling contracting industry. Mr. Jones has been a successful consultant to the oil & gas industry since 2002, having worked on major national and international projects with companies such as Griffiths Energy Ltd. Kodiak Energy Inc., Thomson Industries, Challenger Drilling, and Trinidad Drilling Ltd. Through 1997 to 2002; Mr. Jones served on the board of Trinidad Drilling Ltd. and acted as the President for three years.From 2005 to 2008 he also served as a Director of Kodiak Energy Inc. Bill Cromb, Chief Financial Officer Mr. Cromb is an experienced financial executive with well over 30 years of varied finance experience. He is a Chartered Accountant with a background including reporting, financings, treasury, risk management, mergers and acquisitions and other finance and administrative functions. He has served at Provident Energy Trust, Beau Canada Exploration, North West Upgrading, Canterra Energy as well as other organizations. Mr Cromb has extensive cross border experience in acquisitions, dispositions, financings and operations that the Company feels will enhance and help grow its current business model. B. Executive Compensation The following table sets out the compensation provided to our directors and senior management for performance of their duties during the fiscal year ended December 31, 2012: Summary Compensation Table Name and Principal Position Period Ended December 31 Salary (C$) Bonus (C$) Stock Awards (C$) Option Awards (C$) Non-Equity Incentive Plan Compensation (C$) All Other Compensation (C$) Total (C$) Randy Hayward, Director and Chief Executive Officer - Our company does not have any pension or retirement plans, nor does our company compensate its directors and officers by way of any material bonus or profit sharing plans. The Company follows the policies of the TSX Venture Exchange, under which it is authorized to grant options to executive officers and directors, employees and consultants enabling them to acquire up to 10% of the issued and outstanding common shares of the Company.The exercise price of each option equals the market price of the Company’s common shares as calculated on the date of grant.The options can be granted for a maximum term of 5 years.The vesting period for all options is at the discretion of the board of directors. As of December 31, 2013 there were 9,275,000 stock options outstanding. For the year ended December 31, 2013 1. On January 7, 2013, the Company granted 2,600,000 stock options at a price of $0.10 per common share to directors, officers and consultants of the Company. The option grant will vested immediately, exercisable until January 7, 2017. 2. On March 5, 2013, the Company granted 200,000 options at a price of 0.10 per share to a consultant of the Company. The option grant will vest quarterly over 12 months, exercisable until March 5, 2017. 3. On May 1, 2013 the Company granted 4,400,000 options at a price of 0.10 per share to Directors, officers and consultants of the Company. The option grant vested immediately on date of grant, exercisable until May 1, 2017. 16 4. On May 1, 2013, the Company granted 2,275,000 options at a price of 0.10 per share to consultants of the Company. The option grant will vest quarterly over 12 months, exercisable until May 1, 2017. 5. On May 1, 2013, the Company granted 1,200,000 options at a price of 0.10 per share to a consultant of the Company. The option grant will vest quarterly over 24 months, exercisable until May 1, 2017. 6. On July 1, 2013 the Company granted 400,000 options at a price of $0.10 per share to consultants of the Company which vested immediately on the date of grant, exercisable until July 1, 2018. 7. On September 13, 2013 300,000 options were exercised at an exercise price of $0.10 of those issued May 1, 2013. 8. On September 23, 2013 the Company canceled 2,000,000 million options granted to a consultant at an exercise price of $0.10. The options were part of the grant made on May 1, 2013 to consultants of the Company. For the year ended December 31, 2012 On December 5, 2012, the Company granted 500,000 stock options at a price of $0.15 per common share to an employee of the Company, exercisable until December 5, 2017. The total share-based expense recognized during the year ended December 31, 2013, under the fair value method was $747,338 (2012 - $3,726).The unamortized balance was $180,756 (2012 - $nil). C. Board Practices National Policy 58-201 Corporate Governance Guidelines (the “National Policy”) recommends that boards of directors of reporting issuers be composed of a majority of independent directors.The Board of Directors is currently comprised of six (6) directors, each of whom is proposed for election at the annual general meeting.Pursuant to the Terms of Reference, the Board is responsible for assessing director independence.The Board of Directors has assessed the independence of each director in accordance with National Instrument 58-101 – Disclosure of Corporate Governance Practices and MI 52-110.Following this assessment, the Board concluded that four of thedirectors, being Messrs. Oravec, Anderson, Rainford-Towning, and Jones are independent.Mr. Hayward is not considered independent by virtue of his executive positions with the Corporation. The Corporation and the Board of Directors recognize the significant commitment involved in being a member of the Board of Directors.The Board of Directors generally meets as the need arises.The frequency and length of meetings and the nature of agenda items depend upon the circumstances. When held, meetings are generally lengthy, detailed and well attended, and are conducted in an atmosphere that encourages participation and independence.In order to promote candid discussion among the independent directors, the independent directors determine at every board meeting whether an in-camera session is required, from which the non-independent directors, and any management invitees in attendance are excused. In accordance with the Articles of the Company the number of directors shall be such number not less than one as the Company by ordinary resolution may from time to time determine and each director shall hold office until the next annual general meeting following his or her election or until his or her successor is elected. The Company has six directors. The officers of the Company are elected by the Board of Directors as soon as possible following each annual general meeting and shall hold office for such period and on such terms as the board may determine. Executive officers are appointed by and serve at the discretion of the Board of Directors. Mr. Hayward was appointed President of the Corporation on November 4, 2006. The members of the Company’s Audit Committee are appointed by the Board of Directors as soon as possible following each annual general meeting.The current audit committee members are Richard Oravec (independent), John Anderson and Marvin Jones (independent). The members of the Company’s Compensation Committee are appointed by the Board of Directors as soon as possible following each annual general meeting. The current compensation committee members are Richard Oravec, John Anderson (independent) and Marvin Jones (independent). The Company has no arrangements in place for provision of benefits to its directors, or upon their termination, other than management fees to Mr. Hayward as shown in the schedule above. We did not pay any other compensation to executive officers or directors during the last completed financial year. Costs for the use of home offices by officers and consultants were reimbursed in the year ended December 31, 2013. Directors were also reimbursed for reasonable expenses. 17 D. Employees At December 31, 2012, our subsidiaryIntercept Rentals had 10 employees. E. Share Ownership The authorized capital of the Company consists of an unlimited number of common shares without nominal or par value and an unlimited number of preferred shares. Common Shares, Warrants and Options: At December 31, 2013, there were 109,289,734 shares outstanding. As at December 31, 2012, the number of issued common shares was 80,966,462, compared to 45,382,697as at December 31, 2011.No preferred shares have been issued. ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS A. Major Shareholders As of December 31, 2013, no shareholder is known by us to be a beneficial owner of more than five (5%) of our issued and outstanding Common Shares. Voting rights of major shareholders are no different than the voting rights of other shareholders To the best of our knowledge, the Company is not owned or controlled, either directly or indirectly, by another corporation, government, or any other natural or legal persons. There are no arrangements, known to the Company, the operation of which may, at a subsequent date, result in a change of control of the Company. B. Related Party Transactions Key management personnel compensation Years ended December 31, December 31, Short-term employee benefits - management $ $ Office rent $ $ The amounts charged to the Company for the services provided have been determined by negotiation among the parties and, in certain cases, are covered by signed agreements. 18 Related party balances The following amounts due to related party are included in trade and other payables: December 31, December 31, Officer of the Company $ $ These amounts are unsecured, non-interest bearing and have no fixed terms of repayment. C. Interests of Experts and Counsel Not applicable. ITEM 8. FINANCIAL INFORMATION A. Consolidated Statements and Other Financial Information See Item 18. Financial Statements, which includes our audited financial statements and notes. Legal Proceedings Our management is not aware of any legal or arbitration proceedings, including those related to bankruptcy, receivership or similar proceedings and those involving any third party, which may have, or have had in the recent past, significant effects on the Company’s financial position or profitability. This includes governmental proceedings pending or known to be contemplated. Dividend Policy The Company has neither declared nor paid any dividends to date on its outstanding shares. The Company intends to retain any future earnings to finance the development of its properties, and accordingly, does not anticipate paying any dividends in the foreseeable future. B. Significant Changes We are not aware of any significant changes since the date of our annual financial statements included in this document that are not otherwise disclosed in this report. ITEM 9. THE OFFER AND LISTING A. 4. Price History The principal trading market for the Company's Common Shares is the TSX Venture Exchange (TSX-V) under the symbol "IES". The following tables set forth, for the periods indicated, the high and low sales prices per share of the Company's Common Shares on the TSX-V in Canadian dollars. Historical share prices have been adjusted to reflect the 15:1 rollback which was effective February 25, 2010. Year Ended High Low 31-Dec-08 31-Dec-09 31-Dec-10 31-Dec-11 31-Dec-12 31-Dec-13 19 Quarter Ended High Low 31-Mar-11 30-Jun-11 30-Sep-11 31-Dec-11 31-Mar-12 30-Jun-12 30-Sep-12 31-Dec-12 31-Mar-13 30-Jun-13 30-Sep-13 31-Dec-13 Month Ended High Low 31-Dec-12 31-Jan-13 28-Feb-13 31-Mar-13 30-Apr-13 31-May-13 31-June -13 30-July – 13 31-Aug-13 30-Sept -13 31-Oct -13 30-Nov -13 31-Dec-13 B. Plan of Distribution Not Applicable. C. Markets Not Applicable. D. Selling Shareholders Not Applicable. E. Dilution Not Applicable. F. Expenses of the Issue Not Applicable. 20 ITEM 10. ADDITIONAL INFORMATION A. Share Capital Not Required. B. Memorandum and Articles of Association The Articles of Incorporation of the Company was included as Exhibit 1.1 to the Company's Report on Form 20-F, filed with the Securities and Exchange Commission on March 2, 2005. The Articles of Association were approved by shareholders on October 25, 1995.Amendments were registered on April 23, 1999 and on June 12, 2003. The Company is incorporated pursuant to the Companies Act, Chapter 21, Revised Statutes of Alberta 2000 (Companies Act), which provides for the powers, rights and responsibilities of all corporations registered within the jurisdiction of the Province of Alberta. The primary requirements and provisions of the Company’s articles of association are included in the Companies Act and apply to the Company, subject only to changes that have been made through Directors’ Resolutions that have been filed as certificates and amendment and registration of restated articles, as included in Exhibit 1.0.Pursuant to the Companies Act, (a) a director may not vote on a proposal, arrangement or contract in which the director has a material interest; (b) the directors may not, in the absence of an independent quorum, vote compensation to themselves or any members of their body; (c) the directors may only exercise borrowing powers, or vary those powers, through the approval of a majority of their number attendant at a duly convoked meeting of directors, with the vote results being recorded in the minutes of the meeting; (d) there is no age limit requirement in respect of retirement or non-retirement of directors; and (e) ownership of shares is not required for director’s qualification. Any change in the rights of holders of the stock, however proposed, must be approved by at least a two-thirds majority vote of the common shareholders.Pursuant to the Companies Act and the regulations of the Alberta Securities Commission, the vote may be conducted through a formal polling of shareholders, or it may be taken at a duly convoked general or special meeting of shareholders.The law requires that at least one general meeting of shareholders must be convoked each year.The notice for a general or extraordinary meeting must be promulgated at least 45 days in advance of the meeting date through delivery to all shareholders of record as at a date, prior to the date of issuance of the notice, which must be published with the notice. C. Material Contracts We have not entered into any material contracts outside the ordinary course of business during the two years immediately preceding the publication of this report. See Item 4.B. Business Overview, for a summary of agreements entered into in connection with our three business components: PowerMaster; DryVac; and Intercept Rentals. D. Exchange Controls There are no government laws, decrees or regulations in Canada which restrict the export or import of capital or which affect the remittance of dividends, interest or other payments to non-resident holders of our common shares. Any remittances of dividends to United States residents and to other non-residents are, however, subject to withholding tax. See “Taxation” below. There are no limitations imposed by the laws of Canada, the laws of Alberta or by the charter or other governing documents of the Company on the right of a non-resident to hold or vote common shares of the Company, other than as provided in the Investment Canada Act (the “Investment Act”) and the potential requirement for a Competition Act Review. The following summarizes the principal features of the Investment Act and the Competition Act Review for a non-resident who proposes to acquire common shares. This summary is of a general nature only and is not intended to be, nor is it, a substitute for independent advice from an investor’s own advisor. This summary does not anticipate statutory or regulatory amendments. The Canadian Investment Act The Canadian Investment Act generally prohibits implementation of a reviewable investment by an individual, government or agency thereof, corporation, partnership, trust or joint venture that is not a “Canadian” as defined in the Investment Act (a “non-Canadian”), unless, after review, the minister responsible for the Investment Act (the “Minister”) is satisfied that the investment is likely to be of a net benefit to Canada. Under the Investment Act, a United States citizen qualifies as a “World Trade Organization Investor.” Subject to the restrictions noted below, an investment in a Canadian business by a World Trade Organization Investor would be reviewable under the Investment Act only if it is an investment to acquire control of such Canadian business and the value of the assets of the Canadian business as shown on its financial statements is not less than a specified amount, which for 1999 was $184 million. An investment in the shares of a Canadian business by a non-Canadian other than a “World Trade Organization Investor” when the Company is not controlled by a World Trade Organization Investor, would be reviewable under the Investment Act if it is an investment to acquire control of the Canadian business and the value of the assets of the Canadian business as shown on its financial statements is $5 million or more, or if an order for review is made by the federal cabinet on the grounds that the investment relates to Canada’s cultural heritage or national identity. 21 The acquisition by a World Trade Organization Investor of control of a Canadian business in any of the following sectors is also subject to review if the value of the assets of the Canadian business exceeds $5 million (as shown on its financial statements): uranium, financial services (except insurance), transportation services and cultural businesses, which include broadcast media (publication, distribution or sale of books, magazines, periodicals, newspapers, music, film and video products and the exhibition of film and video products), television and radio services. As the Company’s business does not fall under any of the aforementioned categories, the acquisition of control of the Company, in excess of the $5 million threshold, by a World Trade Organization Investor would not be subject to such review. A non-Canadian would acquire control of the Company for purposes of the Investment Act if the non-Canadian acquired a majority of the common shares. The acquisition of less than a majority but one-third or more of the common shares would be presumed to be an acquisition of control of the Company unless it could be established that, on acquisition, the Company was not controlled in fact by the acquirer through the ownership of common shares. Notwithstanding the review provisions, any transaction involving the acquisition of control of a Canadian business or the establishment of a new business in Canada by a non-Canadian is a notifiable transaction and must be reported to Industry Canada by the non-Canadian making the investment either before or within thirty days after the investment. Certain transactions relating to common shares are exempt from the Investment Act, including: · an acquisition of common shares by a person in the ordinary course of that person’s business as a trader or dealer in securities; · an acquisition of control of the Company in connection with the realization of security granted for a loan or other financial assistance and not for a purpose related to the provisions of the Investment Act; and · an acquisition of control of the Company by reason of an amalgamation, merger, consolidation or corporate reorganization, following which the ultimate direct or indirect control in fact of the Company, through the ownership of common shares, remained unchanged. Canadian Competition Act Review Investments giving rise to the acquisition or establishment, directly or indirectly, by one or more persons of control over, or a significant interest in the whole or part of a business of a competitor, supplier, customer or other person are subject to substantive review by Canada’s Competition Law Authority, the Director of Investigation and Research (the “Director”). If or when the Director concludes that a merger, whether by purchase or lease of shares or assets, by amalgamation or by combination, or otherwise, prevents or lessens, or is likely to prevent or lessen competition substantially, he may apply as may be necessary to eliminate the substantial lessening or prevention of competition. Such substantive merger review power applies to all mergers, whether or not they meet limits for pre-notification under the Competition Act. In addition to substantive merger review, the Competition Act provides for a pre-notification regime respecting mergers of a certain size. The regime applies in respect of share acquisitions, asset acquisitions, amalgamations and combinations. For ease of reference, this filing refers specifically to share acquisition, although the pre-notification regime applies, with the appropriate modification, to other types of acquisition of control as well. In order for a share acquisition transaction to be pre-notifiable, the parties to the transaction (being the person or persons who proposed to acquire shares, and the corporation the shares of which are to be acquired), together with their affiliates (being all firms with a 50% or more voting shares linkage up and down the chain) must have: (i) aggregate gross assets in Canada that exceed $400,000,000 in value, as shown on their audited financial statements for the most recently completed fiscal year (which must be within the last fifteen (15) months); or (ii) aggregate gross revenue from sales in, from or into Canada that exceed $400,000,000 for the most recently completed fiscal year shown on the said financial statements; and (iii) the party being acquired or corporations controlled by that party must have gross assets in Canada, or gross revenues from sales in or from Canada, exceeding $35,000,000 as shown on the said financial statements. Acquisition of shares carrying up to 20% of the votes of a publicly-traded corporation, or 35% of the votes in a private corporation, will not be subject to pre-notification, regardless of the above thresholds. However, exceeding the 20% or the 35% threshold, and again exceeding the 50% threshold, gives rise to an obligation of notification if the size threshold is met. 22 If a transaction is pre-notifiable, a filing must be made with the Director containing the prescribed information with respect to the parties, and a waiting period (either seven or twenty-one days, depending on whether a long or short form filing is chosen) must expire prior to closing. As an alternative to pre-notification, the Director may grant an Advance Ruling Certificate, which exempts the transaction from pre-notification. Advance Ruling Certificates are granted where the Director concludes, based on the information provided to him, that he would not have sufficient grounds on which to apply to the Competition Tribunal to challenge the Merger. E. Taxation This summary is of a general nature only and is not intended to be, and should not be interpreted as, legal or tax advice to any prospective purchaser or holder of the Company’s shares and no representation with respect to the Canadian federal income tax consequences to any such prospective purchaser is made. Accordingly, prospective purchasers of the Company’s shares should consult with their own tax advisors with respect to their individual circumstances. The following summary describes the principal Canadian federal income tax considerations generally applicable to a holder of the Company’s shares who, for purposes of the Income Tax Act (Canada) (the “Canadian Tax Act”) and the Canada-United States Income Tax Convention, 1980 (the “Convention”) and at all relevant times is resident in the United States and not resident in Canada, deals at arm’s length with the Company, holds the Company’s shares as capital property, and does not use or hold and is not deemed to use or hold the Company’s shares in or in the course of carrying on business in Canada (a “United States Holder”). This following summary is based upon the current provisions of the Canadian Income Tax Act, the regulations thereunder, all specific proposals to amend the Canadian Tax Act and the regulations announced by the Minister of Finance (Canada) prior to the date hereof and the Company’s understanding of the published administrative practices of the Canada Customs and Revenue Agency (formerly Revenue Canada, Customs, Excise and Taxation). This summary does not take into account or anticipate any other changes in the governing law, whether by judicial, governmental or legislative decision or action, nor does it take into account the tax legislation or considerations of any province, territory or non-Canadian jurisdiction (including the United States), which legislation or considerations may differ significantly from those described herein. Disposition of the Company’s Shares In general, a United States shareholder will not be subject to Canadian income tax on capital gains arising on the disposition of the Company’s shares, unless such shares are “taxable Canadian property” within the meaning of the Canadian Income Tax Act and no relief is afforded under any applicable tax treaty. The shares of the Company would be taxable Canadian property of a non-resident if at any time during the five-year period immediately preceding a disposition by the non-resident of such shares, not less than 25% of the issued shares of any class or series of all classes of shares of the Company belonged to the non-resident, to persons with whom the non-resident did not deal at arm’s length, or to the non-resident and persons with whom the non-resident did not deal at arm’s length for purposes of the Canadian Income Tax Act. For this purpose, issued shares include options to acquire such shares (including conversion rights) held by such persons. Under the Convention, a capital gain realized by a resident of the United States will not be subject to Canadian tax unless the value of the shares of the Company is derived principally from real estate (as defined in the Convention) situated in Canada. F. Dividend and Paying Agents Not Required. G. Statement by Experts See Exhibit 15.1. H. Documents on Display The Company’s publicly filed documents are available on SEDAR at www.sedar.com and on the U.S. Securities and Exchange Commission (SEC)’s website on www.sec.gov. It is also possible to read and copy documents referred to in this annual report on Form 20-F that have been filed with the SEC at the SEC's public reference room located at 450 Fifth Street, NW, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms and their copy charges. Other documents concerning the Company, which are referred to in this report, or which are otherwise deemed to be public information, may be inspected during normal business hours at the administrative office of the Company located at 943 Canso Drive, Gabriola, British Columbia, Canada V0R 1X2. Requests for documents from the Company may be made at 250-247-8689 or by e-mail toinfo@globalgreenmatrix.com. 23 I. Subsidiary Information The Company’s only active subsidiary is 1503826 Alberta Ltd., carrying on business as “Intercept Rentals”, of which the Company owns 100%. That company, incorporated in the province of Alberta, Canada, was acquired in March, 2012. ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES Not applicable. PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES Not applicable. ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS Not applicable. ITEM 15. CONTROL AND PROCEDURES Disclosure Controls and Procedures Under the supervision and with the participation of management, including our Chief Executive Officer and the Chief Financial Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (DC&P), as defined in Rules13a-15(e) and 15d-15(e) under the Exchange Act, as of December 31, 2013. Under SEC rules DC&P are defined as controls and other procedures that are designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within required time periods.Based on our evaluation, we concluded as of December 31, 2013 that our DC&P were not effective in their ability to ensure the timely disclosure of material information as required under securities regulation. We continue to work towards the implementation of improved DC&P to ensure that material information is disclosed accurately and within required timelines. Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (ICFR) to provide reasonable assurance regarding the reliability of financial reporting. ICFR is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures. ICFR also can be circumvented by collusion or improper management override. Because of such limitations, ICFR cannot provide absolute assurance of achieving financial reporting objectives. However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. Management has used the Internal Control-Integrated Framework published by the Committee of Sponsoring Organizations (COSO) of the Treadway Commission - 1992 to evaluate the effectiveness of the Company’s internal control over financial reporting. The Public Company Accounting Oversight Board has defined a material weakness as a “deficiency, or combination of deficiencies, in ICFR, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis”. Based on this assessment, management has concluded that various material weaknesses existed within the financial close and reporting process, and within the overall control environment of the Company as at December 31, 2013. 24 Financial Close and Reporting Due to limited staff resources it is difficult to ensure the effectiveness of control processes through proper segregation of duties. As a result the Company must place greater reliance on review processes conducted by management to identify material misstatement. Review processes in place throughout the year were not adequately designed to identify misstatements within material accounting transactions and related financial statement accounts. Control Environment One key aspect of a strong control environment is an ongoing commitment by management to ensure that staff resources have the requisite skill sets and capacity to complete their assigned duties in an effective and timely manner. Such competencies support the effective design of controls within the overall internal control framework. The overall design of ICFR was impacted as a result of a lack of financial reporting skill sets deployed by the Company. As a result the strength of process level internal controls in place during the year may not have been adequate to identify material misstatements. ITEM 16. RESERVED ITEM 16A. Audit Committee Financial Expert Our board of directors has determined that two of the three members comprising the Audit Committee, Messrs. Pendura and Oravec, qualify as audit committee financial experts, based on the criteria provided in the instructions for Item 16 A of Form 20-F. ITEM 16B. Code of Ethics Not required. ITEM 16C. Principal Accountant Fees and Services The aggregate fees billed by the Corporation’s external auditors in each of the last two fiscal years for audit and other fees are as follows: Financial Year Ending Audit Fees Audit Related Fees Tax Fees All Other Fees Nil Nil ITEM 16D. Exemption from the Listing Standards for Audit Committees Not applicable. ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Not applicable. ITEM 16F. Change in Registrant's Certifying Accountant Not applicable. ITEM 16G. Corporate Governance Not Applicable. 25 PART III ITEM 17. FINANCIAL STATEMENTS Not applicable. See Item 18. ITEM 18. FINANCIAL STATEMENTS We are furnishing the following financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”), together with the independent auditor’s report on those statements: Page Independent Auditors’ Report 29 Independent Auditors' Report 31 Consolidated Statements of Financial Position at December 31, 2012 and 2011 33 Consolidated Statements of Comprehensive Loss for the Years Ended December 31, 2012 and 2011 34 Consolidated Statements of Changes in Equity for the Years Ended December 31, 2012 and 2011 35 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 36 Notes to Consolidated Financial Statements, December 31, 2012 and 2011 37 26 Consolidated Financial Statements Formerly known as Global Green Matrix Corp. For the years ended December 31, 2013 and 2012 (Expressed in Canadian dollars) 27 Statement of Management’s Responsibility To the Shareholders of Intercept Energy Services Inc. (the “Company”): Management is responsible for the preparation and presentation of the accompanying consolidated financial statements, including responsibility for significant accounting judgments and estimates in accordance with International Financial Reporting Standards (“IFRS”). This responsibility includes selecting appropriate accounting policies and methods, and making decisions affecting the measurement of transactions in which objective judgment is required. In discharging its responsibilities for the integrity and fairness of the financial statements, management designs and maintains the necessary accounting systems and related internal controls to provide reasonable assurance that transactions are authorized, assets are safeguarded and financial records are properly maintained to provide reliable information for the preparation of financial statements. The Board of Directors, through its Audit Committee, is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal control systems. The Audit Committee is composed of independent directors who are not employees of the Company. The Audit Committee is responsible for reviewing the financial statements and recommending them to the Board of Directors for approval. To discharge its duties the Audit Committee meets regularly with management and the external auditor to discuss internal controls, accounting and financial reporting processes, audit plans and financial matters. The Audit Committee reports its findings to the Board of Directors for its consideration in approving the financial statements for issuance to the shareholders. The Audit Committee also considers the independence of the external auditors and reviews their fees. Grant Thornton LLP, an independent firm of Chartered Accountants, is appointed by the shareholders to audit the financial statements and report directly to them; their report follows. The external auditors have full and free access to, and meet periodically and separately with, both the Audit Committee and management to discuss their audit findings. May 14, 2014 “Randy Hayward” “William T.Cromb” President and Chief Executive OfficerChief Financial Officer 28 Report of independent registered public accounting firm Grant Thornton LLP Suite 1600, Grant Thornton Place 333 Seymour Street Vancouver, BC V6B 0A4 T +1 F +1 www.GrantThornton.ca To the shareholders of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.): We have audited the accompanying consolidated financial statements of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.), which comprise the consolidated statement of financial position as at December 31, 2013 and the consolidated statement of net loss and comprehensive loss, consolidated statement of changes in equity and consolidated statement of cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Audit • Tax • Advisory Grant Thornton LLP. A Canadian Member of Grant Thornton International Ltd 29 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.) as at December 31, 2013 and its financial performance and its cash flows for the year then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without modifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicates that the Company has a working capital deficiency of $3,182,848, incurred a net loss for the year ended December 31, 2013 of $3,033,981 and as at that date has a deficit of $18,398,509. These conditions, along with other matters as set forth in Note 1, indicate the existence of a material uncertainty that cast substantial doubt about the Company's ability to continue as a going concern. Vancouver, Canada /s/Grant Thornton LLP May 14, 2012 Chartered accountants Audit • Tax • Advisory Grant Thornton LLP. A Canadian Member of Grant Thornton International Ltd 30 Report of Independent Registered Public Accounting Firm K. R. MARGETSON LTD. 210, 905 West Pender Street Vancouver BC V6C 1L6 Tel:604.641.4450 Fax: 1.855-603-3228 Chartered Accountants Report of Independent Registered Public Accounting Firm To the Shareholders of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.): We have audited the consolidated statement of financial position of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.) as at December 31, 2012 and the related consolidated statements of comprehensive loss, changes in equity and cash flows for the year then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit.We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.)as at December 31, 2012 and the results of its operations, changes in shareholders’ equity and cash flows and for the year then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 of these consolidated financial statements, which states that the Company incurred a significant loss from operation, negative cash flows from operating activities and has an accumulated deficit.This, along with other matters as described in Note 1, indicated the existence of a material uncertainty which cast substantial doubt about the ability of Intercept Energy Services Inc. (formerly Global Green Matrix Corp.) to continue as a going concern. 31 Other Matter As discussed in Note 23, the Company has corrected errors in its consolidated financial statements for the year ended December 31, 2012 in relation to the recording of the acquisition of Intercept Rentals, the accounting for the acquisition of certain property and equipment and the accounting for accumulated other comprehensive income. Chartered Accountants Vancouver, Canada April 30, 2013, except for Note 23 which is May 14, 2014 32 INTERCEPT ENERGY SERVICES INC. (formerly Global Green Matrix Corp.) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian dollars) December 31, December 31, Notes ASSETS Restated (Note 23) Current assets Cash $ $ Trade and other receivables 5 Prepaids and deposits Income taxes recoverable - Total current assets Non-current assets Loans receivable 5 - Equipment 6 Total non-current assets TOTAL ASSETS $ $ LIABILITIES Current liabilities Trade and other payables 8 $ $ Loans and borrowings 9 Finance lease obligations 10 Current portion of royalty obligations 11 Current portion of derivative liability 12 - Deferred gain on sale leaseback 6 - Total current liabilities Non-current liabilities Royalty obligations 11 Derivative liability 12 - Loans and borrowings 9 Long term liabilities TOTAL LIABILIITES SHAREHOLDERS' DEFICIENCY Share capital 13 Contributed surplus 15 Subscription advances - Deficit ) ) TOTAL DEFICIENCY ) ) TOTAL LIABILITIES AND DEFICIENCY $ $ On behalf of the Board: “Randy Hayward” Director "Richard Oravec" Director The accompanying notes are an integral part of these consolidated financial statements. 33 INTERCEPT ENERGY SERVICES INC. (formerly Global Green Matrix Corp.) CONSOLIDATED STATEMENTS OF NET LOSS AND COMPREHENSIVE LOSS (Expressed in Canadian dollars) Year ended Year ended December 31, December 31, Notes (restated note 23) REVENUE Distribution fees $
